 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   MW (Minor Child), HAJA SILLAH,
     DEMBO WAGGEH,
 8                                                         CASE NO. 2:18-cv-01404-RAJ-BAT
                                Plaintiffs,
 9                                                         ORDER DIRECTING PARTIES TO
                v.                                         OBTAIN INDEPENDENT
10                                                         COUNSEL FOR SETTLEMENT
     SAFEWAY, INC.,
11
                                Defendant.
12
            Before the Court is the Stipulated Motion for Approval of Minor Settlement. Dkt. 49. The
13
     parties, Plaintiffs Haja Sillah, Dembo Waggeh and their minor son, MW, and Defendant
14
     Safeway Inc., jointly request an order approving settlement of Plaintiffs’ claims and making
15
     several findings, including inter alia, that the minor MW is represented by independent counsel
16
     and it is appropriate to dispense with the appointment of a settlement guardian ad litem (“GAL”).
17
     Dkt. 49.
18
            The parties stipulated to the referral of the motion for approval of minor settlement to a
19
     United States Magistrate Judge. Dkt. 48. This matter was assigned to the undersigned for that
20
     purpose on July 24, 2019. The undersigned DECLINES to recommend to the assigned District
21
     Judge that it be found the minor MW is represented by independent counsel or that it is
22
     appropriate to dispense with the appointment of a GAL or independent counsel as set forth in
23
     LCR 17. The undersigned RESERVES submission of a report and recommendation on the

     ORDER DIRECTING PARTIES TO OBTAIN
     INDEPENDENT COUNSEL FOR
     SETTLEMENT - 1
 1   reasonableness of the proposed settlement pending submission of a report from independent

 2   counsel investigating the adequacy of the settlement.

 3                                         STIPULATED FACTS

 4          In March 2015, when MW was three years old, he was with his mother in the parking lot

 5   of the Rainier Valley Safeway when an employee, who was pushing multiple shopping carts,

 6   “negligently caused shopping carts to strike MW.” Dkt. 8-3, ¶ 7. Plaintiffs claimed personal

 7   injuries to MW and loss of parental consortium damages. Defendant denied these assertions.

 8   Plaintiff MW and his parents sued defendant in King County Superior Court and Defendant

 9   removed the case to this Court on the basis of diversity. Dkt. 8-1 (Redacted Amended

10   Complaint); Dkt. 8 (Redacted Notice of Removal).

11          Plaintiffs’ claim that the alleged injury, which consisted of one or two blows to MW’s

12   head from one or two shopping carts, resulted in the primary complaint that MW suffered

13   headaches. However, medical evidence linking the blow or blows to headaches or any other

14   condition was debatable due to other potential medical causes. After reviewing photos of the

15   shopping cart, school and medical records, and the depositions of MW’s mother and father,

16   defense expert Lauren L. Plawner, M.D., Board Certified Neurologist, concluded the medical

17   evidence did not support a probable medical causal relation between the alleged blows and the

18   headaches or other conditions. Dkt. 49, Exhibit 1 (“The Plawner Report”). Dr. Plawner identified

19   the primary alternate cause of MW’s headaches as his diagnosis of sagittal craniosynostosis. This

20   is premature fusion of the sagittal suture that runs from the front to the back at the top of the

21   skull, which forces the head to grow long and narrow, can increase pressure to the brain, and can

22   cause headaches.

23


     ORDER DIRECTING PARTIES TO OBTAIN
     INDEPENDENT COUNSEL FOR
     SETTLEMENT - 2
 1          Attorney Luhr also reviewed the medical evidence, depositions, and the Plawner Report.

 2   MW’s medical record indicates that his doctors share the working hypothesis that

 3   craniosynostosis was the probable cause of MW’s headaches. None of MW’s physicians opined

 4   that the shopping cart blow caused headaches beyond the immediate time of the incident. Dkt.

 5   50, Luhrs Decl., ¶ 5; and Dkt. 49, Exhibit 8 (2/3/17 clinic note from Seattle Children’s Hospital

 6   in which MW’s doctor links pressure from craniosynostosis as the likely cause of MW’s

 7   headaches). A July 26, 2015 CT Scan of MW was also negative for brain injury, but showed

 8   maxillary and ethmoid sinusitis, which provides yet another medical explanation for MW’s

 9   headaches, since both types of sinusitis are associated with headaches. Dkt. 50, Luhrs Decl., ¶ 6

10   (and websites cited therein).

11          Attorney Luhrs determined that a substantial investment would be required to secure

12   supporting medical testimony, and that such an investment would not necessarily produce a

13   convincing response to Dr. Plawner’s opinion. Dkt. 50, Luhrs Decl., ¶ 7. Based on Attorney

14   Luhrs’ evaluation, Plaintiffs opted to settle for what amounted to a nuisance amount of

15   $12,000.00. Id., ¶ 8. Dkt. 51, Declaration of Haja Sillah, ¶ 3; Dkt. 49, Exhibit 2 (Settlement

16   Agreement).

17          Haja Sillah is authorized to speak for her husband Dembo Waggeh, who is currently

18   working on a fishing boat in Alaska, and for M.W., who is now seven years old. Dkt. 51, Sillah

19   Decl., ¶ 2. Ms. Sillah cannot read English but understands English if the person speaking takes

20   the time to explain, something she says Attorney Luhrs did when he read the settlement

21   agreement to her and answered her questions. Id. The referenced exhibits were read to her in

22   English and in Soninke when needed, by Souleymane Camara, who also explained anything she

23   did not understand. Id., ¶ 8.


     ORDER DIRECTING PARTIES TO OBTAIN
     INDEPENDENT COUNSEL FOR
     SETTLEMENT - 3
 1          Attorney Luhrs also explained to Ms. Sillah and Dembo Waggeh that the appointment of

 2   a settlement GAL would likely incur a cost of $2,000.00 or more, which would leave very little

 3   to distribute after payment of fees and costs and the subrogation amount. Thus, if she and her

 4   husband agreed to relinquish their loss of consortium claims (so that Attorney Luhrs represented

 5   only the interests of MW going forward), this might convince the judge to dispense with the

 6   appointment of a GAL. Dkt. 51, ¶ 6. Ms. Sillah and Mr. Waggeh agreed to relinquish their

 7   claims and also consented to all funds after fees and costs and the Molina payment being placed

 8   into a blocked account for MW. They agreed to do this because “this case was always for MW

 9   and also because Safeway counsel indicated Safeway placed no value” on their claims. Id. Dkt.

10   51, Sillah Decl., ¶ 6. Ms. Sillah is also aware that while they could petition the Court to withdraw

11   funds for an urgent necessity for MW, such a request would rarely be granted. Id.

12          Attorney Luhr’s representation of Plaintiffs has been under a contingent fee agreement

13   providing for a fee of 1/3 of recovery and reimbursement of his litigation expenses. See Dkt. 49,

14   Exhibit 3 (Fee Agreement). While not spelled out, counsel takes a fee from Plaintiffs only on any

15   recovery to Plaintiffs, not on recovery to subrogated interests. Dkt. 50, Luhrs Decl., ¶ 10.

16   Attorney Luhrs’ 1/3 fee is on the gross recovery minus the payment to subrogated interests, after

17   which expenses are reimbursed. Molina Health Care of WA has a subrogation claim of $667.58

18   for medical expenses paid for the treatment of MW. Attorney Luhrs negotiated a settlement of

19   that claim for $296 net after deduction of fees and costs. Dkt. 50, Luhrs Decl., ¶ 13; Dkt. 49

20   (Equian letters of 7/11/19 (with bill) and 7/19/19).

21                                             DISCUSSION

22          The parties contend it is appropriate for the Court to dispense with the appointment of a

23   settlement GAL or independent counsel because now that MW’s parents have relinquished their


     ORDER DIRECTING PARTIES TO OBTAIN
     INDEPENDENT COUNSEL FOR
     SETTLEMENT - 4
 1   loss of consortium claims, Attorney Luhr is now MW’s independent counsel.

 2          Local Rule 17(c) provides that “[i]n every case where the court is requested to approve a

 3   settlement involving the claim of a minor or incompetent, an independent guardian ad litem, who

 4   shall be an attorney-at-law, must be appointed by the court,” to “investigate the adequacy of the

 5   offered settlement and report thereon.” Rule 17(c) further provides “that the court may dispense

 6   with the appointment of the guardian ad litem if … the court affirmatively finds that the minor or

 7   incompetent is represented by independent counsel.” Id. (emphasis added).

 8          “The role of the guardian ad litem is to protect the incompetent person’s rights in the

 9   action, to control the litigation, to compromise or settle, to direct the procedural steps, and make

10   stipulations.” Golin v. Allenby, 190 Cal. App. 4th 616, 644, 118 Cal.Rptr.3d 762 (Cal. Ct. App.

11   2010). As a general matter, the decision whether to appoint a guardian ad litem is “normally left

12   to the sound discretion of the trial court.” United States v. 30.64 Acres of Land, 795 F.2d 796,

13   804 (9th Cir. 1986). However, Fed.R.Civ.P. 17(c) requires a court to take whatever measures it

14   deems proper to protect an infant or incompetent person during litigation. And, although the

15   court has broad discretion and need not appoint a GAL if it determines the person is or can be

16   otherwise adequately protected, it is under a legal obligation to consider whether the person is

17   adequately protected. See Roberts v. Ohio Casualty Insurance Co., 256 F.2d 35, 39 (5th

18   Cir.1958).

19          “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c),

20   to safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177,

21   1181 (9th Cir. 2011). “In the context of proposed settlements in suits involving minor plaintiffs,

22   this special duty requires a district court to ‘conduct its own inquiry to determine whether the

23   settlement serves the best interests of the minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d


     ORDER DIRECTING PARTIES TO OBTAIN
     INDEPENDENT COUNSEL FOR
     SETTLEMENT - 5
 1   1075, 1080 (9th Cir. 1978)); see also Salmeron v. United States, 724 F.2d 1357, 1363 (9th Cir.

 2   1983) (“a court must independently investigate and evaluate any compromise or settlement of a

 3   minor’s claims to assure itself that the minor’s interests are protected, even if the settlement has

 4   been recommended or negotiated by the minor’s parent or guardian ad litem”).

 5             The Ninth Circuit in Robidoux provided guidance to a district court considering whether

 6   to approve a proposed settlement of federal claims involving minors – this includes considering

 7   whether the settlement is fair and reasonable in light of the facts and specific claims at issue and

 8   recoveries in similar cases, but without regard to the fee the adult plaintiffs agreed to pay

 9   plaintiff’s counsel. Id. at 1181-82. The Robidoux court, however, expressly limited its ruling to a

10   district court’s evaluation of a settlement involving a minor’s federal claims. Id. at 1179 n.2

11   (“Our holding is limited to cases involving the settlement of a minor’s federal claims.”).

12             As Defendant removed this case from state court based on the court’s diversity

13   jurisdiction and Plaintiffs allege only state law claims for personal injuries based on negligence

14   and breach of duty of care, there are no federal claims before the Court. Dkt. 8; Dkt. 8-3, pp. 1-4.

15   Thus, in this instance, the Court “will continue to follow the typical practice of district courts in

16   this Circuit and apply [state] law when evaluating the [settlement agreement].” See Primerica

17   Life Ins. Co. v. Cassie, No. CIV. 2:12-1570 WBS GGH, 2013 WL 1705033, at *1 (E.D. Cal.

18   Apr. 19, 2013) (citing Robidoux, 638 F.3d at 1181 (“In the district courts in the Circuit, the

19   typical practice has been to apply state law and local rules governing the award of attorney’s fees

20   . . . .”)).

21             “Under Washington law[,] parents may not settle or release a child’s claim without prior

22   court approval.” Scott v. Pac. W. Mountain Resort, 834 P.2d 6, 11 (Wash. 1992); see also Tinket

23   v. Kent Gypsum Supply, Inc., 977 P.2d 627, 628, n. 1 (Wash. Ct. App. 1999) (“Court approval is


     ORDER DIRECTING PARTIES TO OBTAIN
     INDEPENDENT COUNSEL FOR
     SETTLEMENT - 6
 1   necessary when settlements involve minors.’); Kommavongsa v. Haskell, 67 P.3d 1068, 1084

 2   (Wash. 2003) (Ireland, J., dissenting) (citing Superior Court Special Proceedings Rule (“SPR”)

 3   98.16W). “[T]he court shall determine the adequacy of the proposed settlement on behalf of [an

 4   unemancipated minor] and reject or approve it.” SPR 98.16W(a). The GAL is appointed “to

 5   assist the court in determining the adequacy of the proposed settlement,” and “shall conduct an

 6   investigation and file a written report with the court recommending approval and final

 7   disposition . . . .” SPR 98.16W(c). The GAL’s report shall be “in depth appropriate to the

 8   magnitude of injuries and settlement.” SPR 98.16W(e). In addition to approving the amount of

 9   the settlement apportioned to the minor plaintiff, the court also considers “the allowance and

10   taxation of all fees, costs, and other charges incident to the settlement.” SPR 98.16W(f); see also

11   In re Settlement/Guardianship of AGM, 223 P.3d 1276, 1283 (Wash Ct. App. 2010) (“SPR

12   98.16W authorizes attorney fees for settlements on behalf of a minor and contemplates the

13   superior court’s exercise of discretion over these fees.”). The GAL is required to include “a

14   discussion regarding expenses and fees for which payment is requested” in his or her report. SPR

15   98.16W(e)(12).

16          In addition to the GAL’s report, “[a]ny attorney claiming fees, costs or other charges

17   incident to representation of [a minor] from the claim proceeds or otherwise, shall file an

18   affidavit or declaration . . . in support thereof.” SPR 98.16W(g); see also In re Settlement/

19   Guardianship of AGM, 223 P.3d at 1283 (“[SPR 98.16W(g)] . . . contemplates that in

20   determining a reasonable fee amount for representing a minor, the superior court will consider

21   both the minor’s attorney’s submissions and the [GAL’s] recommendations.”). “Copies of any

22   written fee agreement must be attached to the [attorney’s] affidavit or declaration.” SPR

23   98.16W(g).


     ORDER DIRECTING PARTIES TO OBTAIN
     INDEPENDENT COUNSEL FOR
     SETTLEMENT - 7
 1          The Court disagrees that Attorney Luhr is “independent” as that term is used in Local

 2   Rule 17(c) merely because MW’s parents have relinquished their consortium claims. Attorney

 3   Luhr has represented all three parties since the onset of this case and, while Attorney Luhr and

 4   MW’s parents have satisfied themselves that the settlement is fair and reasonable, Plaintiff’s

 5   counsel cannot broker a deal to the parents’ satisfaction and then claim that he is independent

 6   counsel to MW. In addition, under Washington law, it is anticipated that an appointed GAL will

 7   investigate and provide the Court with a report that is “in depth appropriate to the magnitude of

 8   injuries and settlement.” See Superior Court Special Proceedings Rule (“SPR”) 98.16W(c); SPR

 9   98.16W(e). An independent GAL or counsel may take a different view on the size of the

10   settlement.

11                                           CONCLUSION

12          Accordingly, the Court DECLINES to find that MW is currently represented by

13   independent counsel or that it is appropriate to dispense with the appointment of a GAL or

14   independent counsel as required by LCR 17. The Court RESERVES submission of a report and

15   recommendation on the remainder of the parties’ stipulated motion (Dkt. 49) until independent

16   counsel is obtained, has conducted an investigation, and submitted a report to the Court.

17          The parties are therefore DIRECTED to obtain independent counsel to perform the

18   duties set forth under LCR 17. Because MW is quite young and likely lacks the financial

19   resources to hire independent counsel, the Court will entertain a motion from Plaintiffs

20   requesting the appointment of independent counsel from the Court’s pro bono panel.

21          DATED this 26th day of July, 2019.

22

23
                                                                  A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge

     ORDER DIRECTING PARTIES TO OBTAIN
     INDEPENDENT COUNSEL FOR
     SETTLEMENT - 8
